EXHIBIT A







IDEAEDGE, INC.

12% SENIOR NOTE




Original Issue Date:  March 31, 2009

         $750,000




THIS NOTE is the duly authorized and validly issued 12% Senior Note of IDEAEDGE,
INC., a Colorado corporation (the “Company”), having its principal place of
business at 6440 Lusk Blvd., Suite 200, San Diego, CA 92121, designated as its
12% Senior Note (this “Note”).




FOR VALUE RECEIVED, the Company promises to pay to the order of GEMINI MASTER
FUND, LTD. or its registered assigns (the “Holder”) the sum of Seven-Hundred
Fifty Thousand Dollars and No Cents (US$750,000.00) on the date (the “Maturity
Date”) which is the earlier of (a) nine (9) months following the Original Issue
Date hereof and (b) the occurrence of any Fundamental Transaction (as defined
below).




This Note is subject to the following additional provisions:




Section 1.

Definitions.  For the purposes hereof, in addition to the terms defined
elsewhere in this Note (a) initially capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Purchase
Agreement and (b) the following terms shall have the following meanings:




“Bankruptcy Event” means any of the following events: (a) the Company or any
Subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Subsidiary; (b) there is commenced against the Company or any
Subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any Subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 calendar days after such appointment; (e)
the Company or any Subsidiary makes a general assignment for the benefit of
creditors; (f) the Company or any Subsidiary calls a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or (g) the Company or any Subsidiary, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.




“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.




“California Courts” shall have the meaning set forth in Section 7(d).




“ Event of Default ” shall have the meaning set forth in Section 6.




“Fundamental Transaction” means (a) the Company effects any merger or
consolidation of the Company with or into another Person, (b) the Company
effects any sale of all or substantially all of its assets in one transaction or
a series of related transactions, (c) an acquisition of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of 50% of the voting securities of the
Company or its Subsidiaries comprising a majority of the Company’s assets, (d)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of common stock of the Company are permitted
to tender or exchange their shares for other securities, cash or property, or
(e) the Company effects any reclassification of its common stock or any
compulsory share exchange pursuant to which the common stock is effectively
converted into or exchanged for other securities, cash or property.  For
purposes hereof the assets of the Company shall include the assets of the
Company together with its Subsidiaries.

 

“Late Fees” shall have the meaning set forth in Section 2.




“Mandatory Default Amount” means the sum of (i) 115% of the outstanding amount
of this Note, plus 100% of accrued and unpaid interest hereon, including all
Late Fees, and (ii) all other amounts, costs, expenses and liquidated damages
due in respect of this Note.




“Original Issue Date” means the date of the issuance of this Note, regardless of
any transfers of this Note and regardless of the number of instruments which may
be issued to evidence this Note.




“Permitted Indebtedness” means (a) the indebtedness evidenced by the Note, (b)
lease obligations and purchase money indebtedness of up to $100,000, in the
aggregate, incurred in connection with the acquisition of capital assets and
lease obligations with respect to newly acquired or leased assets, and (c)
unsecured indebtedness that (i) is expressly subordinate to the Note pursuant to
a written subordination agreement with the Holder that is acceptable to the
Holder in its sole and absolute discretion and (ii) matures at a date later than
the Maturity Date.




“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien; (c) Liens
incurred in connection with Permitted Indebtedness under clauses (a) and (b)
thereunder, provided that such Liens are not secured by assets of the Company or
its Subsidiaries other than the assets so acquired or leased.

“Purchase Agreement” means the Securities Purchase Agreement, dated on or about
the date hereof, among the Company and the original Holder hereof, as amended,
modified or supplemented from time to time in accordance with its terms.




Section 2.

Interest; Late Fees.




a)

Interest Rate.  Interest shall accrue daily on the outstanding principal amount
of this Note at a rate per annum equal to 12%.




b)

Payment of Interest.  The Company shall pay to the Holder any accrued but unpaid
interest hereunder on the then outstanding principal amount of this Note on a
monthly basis in accordance with the provisions of this paragraph.  On the
Closing Date, from the proceeds received by the Company from the Holder, the
full amount of interest to be accrued hereunder through the Maturity Date, equal
to $67,500.00, shall be retained by the Holder.  In the event of any prepayment
of this Note, the Holder agrees to disburse to the Company an amount equal to
(i) 12% of such prepayment amount, times (ii) the number of days between the
prepayment date and the Maturity Date using 30-day months, divided by (iii) 360
days.




c)

Default Interest.  All overdue accrued and unpaid amounts to be paid hereunder
shall entail a late fee at an interest rate equal to the lesser of 20% per annum
or the maximum rate permitted by applicable law (“Late Fees”) which shall accrue
daily from the date such amount is due hereunder through and including the date
of actual payment in full.




d)

Calculations.  All interest calculations shall be on the basis of a 360-day year
with 30-day months.




Section 3.

Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes (not to exceed four in total) of different authorized
denominations, as requested by the Holder surrendering the same.  No service
charge will be payable for such exchange.

 




Section 4.

Prepayment .




a)

Optional .  The Company may prepay this Note in whole or in part without the
prior written consent of the Holder at any time and from time to time.




b)

Mandatory .  If after the date hereof the Company and/or its Subsidiaries in one
or more transactions issues Common Stock or Common Stock Equivalents or other
debt or equity securities in connection with any capital raising transaction in
excess of $100,000 in the aggregate for all such transactions, the Company shall
repay a portion of the outstanding principal amount hereunder at least equal to
50% of the gross proceeds received by the Company or such Subsidiary in such
transaction(s). Each such repayment shall be made with one (1) Business Day
following the date of receipt by the Company of such proceeds.




Section 5.

Negative Covenants. As long as any portion of this Note remains outstanding,
unless the Holder shall have otherwise given prior written consent, the Company
shall not, and shall not permit any of its subsidiaries (whether or not a
Subsidiary on the Original Issue Date) to, directly or indirectly:




c)

other than Permitted Indebtedness, enter into, create, incur, assume, guarantee
or suffer to exist any Indebtedness of any kind, including but not limited to, a
guarantee, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom;

 

d)

other than Permitted Liens, enter into, create, incur, assume or suffer to exist
any Liens of any kind, on or with respect to any of its property or assets now
owned or hereafter acquired or any interest therein or any income or profits
therefrom;




e)

amend its charter documents, including without limitation its certificate or
articles of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;




f)

repay, repurchase or offer to repay, repurchase or otherwise acquire more than a
de minimis number of shares of its common stock or any other securities;




g)

repay, repurchase or offer to repay, repurchase or otherwise acquire any
Indebtedness (except for the Note in accordance with the terms of the Note),
other than regularly scheduled principal and interest payments as such terms are
in effect as of the Closing Date;




h)

repay, repurchase or offer to repay, repurchase or otherwise acquire any
Indebtedness to any current or former employees, officers or directors of the
Company or its Subsidiaries or such current or former employees’, officers’ or
directors’ affiliates;




i)

pay cash dividends or distributions on any equity securities of the Company;




j)

enter into any transaction with any affiliate of the Company or any Subsidiary,
unless such transaction is made on an arm’s-length basis and expressly approved
by a majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or




k)

enter into any agreement with respect to any of the foregoing .

 

Section 6.

Events of Default.  




a)

“Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):




i.

any default in the payment of any amount owing to the Holder on this Note, as
and when the same shall become due and payable (whether on the Maturity Date or
by acceleration or otherwise) which default is not cured within 5 Business Days;

 

ii.

the Company shall fail to observe or perform any other material covenant or
agreement contained in the Note which failure is not cured, if possible to cure,
within the earlier to occur of (A) 10 Business Days after notice of such failure
sent by the Holder or its representative and (B) 10 Business Days after the
Company has become or should have become aware of such failure;




iii.

a default or event of default (subject to any grace or cure period provided in
the applicable agreement, document or instrument) shall occur under (A) any of
the Transaction Documents or (B) any other material agreement, lease, document
or instrument to which the Company or any Subsidiary is obligated (and not
covered by clause (vi) below);




iv.

any material representation or warranty made in this Note, any other Transaction
Document, any written statement pursuant hereto or thereto or any other report,
financial statement or certificate made or delivered to the Holder shall be
untrue or incorrect in any material respect as of the date when made or deemed
made;




v.

the Company or any Subsidiary shall be subject to a Bankruptcy Event;

 

vi.

the Company or any Subsidiary shall default on any of its obligations under any
mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $50,000, whether such indebtedness now exists or shall
hereafter be created, and (b) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;




vii.

if at any time the Common Stock shall not be eligible for listing or quotation
for trading on the OTC Bulletin Board, the Nasdaq Stock Market, the New York
Stock Exchange or the American Stock Exchange (or NYSE Alternext) and shall not
be eligible to resume listing or quotation for trading thereon within five (5)
Trading Days;




viii.

if at any time the Company is not subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act or has failed to file all reports
required to be filed thereunder during the then preceding 12 months (or such
shorter period that the Company was required to file such reports); or




ix.

any monetary judgment, writ or similar final process shall be entered or filed
against the Company, any subsidiary or any of their respective property or other
assets for more than $50,000, and such judgment, writ or similar final process
shall remain unvacated, unbonded or unstayed for a period of 45 calendar days.




a)

Remedies Upon Event of Default. If any Event of Default occurs, the outstanding
principal amount of this Note, plus accrued but unpaid interest, liquidated
damages and other amounts owing in respect thereof through the date of
acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount.  After the occurrence and
during the continuance of any Event of Default, the interest rate on this Note
shall accrue at an interest rate equal to the lesser of 20% per annum or the
maximum rate permitted under applicable law.  Upon the payment in full of the
Mandatory Default Amount, the Holder shall promptly surrender this Note to or as
directed by the Company.  In connection with such acceleration described herein,
the Holder need not provide, and the Company hereby waives, any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
 Such acceleration may be rescinded and annulled by the Holder at any time prior
to payment hereunder and the Holder shall have all rights as a holder of the
Note until such time, if any, as the Holder receives full payment pursuant to
this Section 6(b).  No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.




Section 7.

Miscellaneous.

  

a)

Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder shall be in writing and delivered personally,
by facsimile, by email, or sent by a nationally recognized overnight courier
service, addressed to the Company, at the address set forth above, or such other
facsimile number or address or email address as the Company may specify for such
purpose by notice to the Holder delivered in accordance with this Section 7.
 Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile or by email prior to 5:30 p.m. (New
York City time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email as set forth above on a day that is not a Business Day or later than 5:30
p.m. (New York City time) on any Business Day, (c) the third Business Day
following the date of mailing, if sent by regular mail, or (d) the Business Day
following the date on which such notice or communication is deposited with a
nationally recognized overnight courier service.  The address for such notices
and communications shall be as set forth on the signature pages attached to the
Purchase Agreement.

 

b)

Absolute Obligation. Except as expressly provided herein, no provision of this
Note shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, liquidated damages and accrued interest,
as applicable, on this Note at the time, place, and rate, and in the coin or
currency, herein prescribed.  This Note is a direct debt obligation of the
Company.    

 

c)

Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.




d)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Note shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflict of laws thereof.  Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by any of the Transaction Documents (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) may be commenced in the state and federal
courts sitting in San Diego, California (the “California Courts”).  Each party
hereto hereby irrevocably submits to the non-exclusive jurisdiction of the
California Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such California Courts, or such California Courts are improper or inconvenient
venue for such proceeding.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Note or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Note, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorney’s fees and other costs and expenses reasonably
incurred in the investigation, preparation and prosecution of such action or
proceeding.

 

e)

Waiver.  Any waiver by the Company or the Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
 The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note.  Any waiver by the Company or the
Holder must be in writing.

 

f)

Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

g)

Next Business Day.  Whenever any payment or other obligation hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.




h)

Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.




i)

Assumption.  Any successor to the Company or any surviving entity in a
Fundamental Transaction shall (i) assume, prior to such Fundamental Transaction,
all of the obligations of the Company under this Note and the other Transaction
Documents pursuant to written agreements in form and substance satisfactory to
the Holder and (ii) issue to the Holder a new Note of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this Note, including without limitation having a principal amount and interest
rate equal to the principal amount and the interest rate of this Note and having
similar ranking to this Note, which shall be satisfactory to the Holder.  The
provisions of this Section 7(i) shall apply similarly and equally to successive
Fundamental Transactions and shall not affect the Holder’s other rights
hereunder or under the other Transaction Documents.  The Holder may assign this
Note at any time.




j)

Usury.  This Note shall be subject to the anti-usury limitations contained
herein and in the Purchase Agreement.




*********************





1




Note -- IDAE v.5







 







IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.







IDEAEDGE, INC.




By: /s/ James P. Collas

Name:  James P. Collas

Title:    President




By: /s/ Jonathan Shultz

Name:  Jonathan Shultz

Title:    Chief Financial Officer

 





















